Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

*Applicant is directed to elect ONE (1) Embodiment from EACH of Groups A-F below. 

This application contains claims directed to the following patentably distinct species:

Group A: Grid level connection with particular converter/voltage configurations embodiments:
	Embodiment I		FIGURE 11;
	Embodiment II	FIGURE 12
	Embodiment III	FIGURE 13.

Group B: Three phase rectifier embodiments
	Embodiment I		FIGURE 14A; 
	Embodiment II	FIGURE 14B; 
	Embodiment III	FIGURE 14C; 
	Embodiment IV	FIGURE 14D

Group C: Overall system Embodiments (ie. Single/plural phase, AC vs DC source, AC vs DC load, etc)

	Embodiment II	FIGURE 15A;
	Embodiment III	FIGURE 15B; 
	Embodiment IV	FIGURE 16
	Embodiment V	FIGURE 17
	Embodiment VI	FIGURE 34
	Embodiment VII	FIGURE 35
	Embodiment VIII	FIGURE 36
	Embodiment IX	FIGURE 37
	Embodiment X	FIGURE 38
	Embodiment XI	FIGURE 39
	Embodiment XII	FIGURE 41
	Embodiment XIII	FIGURE 48A
	Embodiment XIV	FIGURE 53
	Embodiment XV	FIGURE 60
	Embodiment XVI	FIGURE 61

Group D: Mutual coupling configuration embodiments:
	Embodiment I		FIGURE 18
	Embodiment II	FIGURE 19
	Embodiment III	FIGURE 20
	Embodiment IV	FIGURE 21
	Embodiment V 	FIGURE 22

Group E: Resonant compensation configuration embodiments:
	Embodiment I		FIGURE 23
	Embodiment II	FIGURE 24
	Embodiment III	FIGURE 25
	Embodiment IV	FIGURE 26
	Embodiment V	FIGURE 27
	Embodiment VI	FIGURE 28
	Embodiment VII	FIGURE 29
	Embodiment VIII	FIGURE 30

Group F: Multi-level type converter configurations:
	Embodiment I		FIGURE 62A
	Embodiment II	FIGURE 62B
	Embodiment III	FIGURE 62C
	Embodiment IV	FIGURE 62D. 

 The species are independent or distinct because each identified respective group above is not connected in at least design, operation, and/or effect as evidenced by the respective FIGURE and corresponding design, operation and effect of said FIGURE embodiment. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
08/09/2021
Examiner, Art Unit 2836